DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the current length of 42 words is too short as the required range is 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities: The term “circumference” in paragraph [0015], section i., is inconsistent to what is being described as the “gathering frame”.  The “gathering frame” as described in this section is a rectangular structure not circular as implied by using the term “circumference”.  
Appropriate correction is required.


Claim Objections
Claim 5 objected to because of the following informalities:  “palletfor” is not an exact term.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 5, and 10 - 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Karpisek, (US 4,546,598) hereinafter known as Karpisek.
Regarding Claim 1, which states “A gathering frame to gather a pallet bag:” is anticipated by “a bag extending across the top of the puckering frame. (FIG. 2c, Item 3, Col. 6, line 40)”
“a. wherein the gathering frame is configured to receive a pallet bag;” is anticipated in “puckering frame in a fully raised condition poised over a pallet (FIG. 2e, Col. 6, lines49-50)”
“b. wherein the gathering frame circumference is adjustable;” is anticipated by “tubular members 46 engaged telescopically by two like members 47, but of smaller diameter. (FIG.6, Items 46-47, lines 20-21)”
“c. wherein the gathering frame has a plurality of guide arms; and” is anticipated by “there are puckering plates 49 (FIGS. 1 &6, Col. 4, line 25)”
“d. wherein the guide arms have a plurality of feeder wheels and plurality of guide stops.” is anticipated by “puckering plates 49 connected to the bars 48 by ties 50. (FIG.5, Col. 4, lines 25-26), puckering assembly is supported on a pair of pulleys (21,21a) (FIG. 5, Col. 8, lines 12-13)”
Regarding Claim 3, which states 
Regarding Claim 4, which states “The gathering frame of claim 1, wherein the gathered pallet bag is fed from one or more pallet bag rolls.” is anticipated by “rolls of plastic film 8 (FIG.1, Col. 3, line 17)”
Regarding Claim 5, which states “The gathering frame of claim 3, wherein after gathering the pallet bag in the void space between the feeder wheels and the guide stops,” is anticipate by “series of puckers P (FIGS. 2b & 5, Col. 6, line 28)”  Also, the limitation “the guide arms pivot the feeder wheel to not contact the gathering frame and the gathered pallet bag is removed from the gathering frame and placed on a palletfor loading materials thereon.” is anticipated by “the stripping of the plastic bag from the puckering frame the pallet (FIGS. 2e-f, Col. 6, lines 67-68)”
Regarding Claim 10, which states “The gathering frame of claim 1, wherein the gathering process is automated.” is anticipated by “the controls C (FIG. 1, Col. 6, line 23)”
Regarding Claim 11, which states “The gathering frame of claim 1, wherein at least a portion of the gathering process is automated.” is anticipated by “a puckering device 1 (FIG. 1, Col. 3, line 6)”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karpisek, US 4,546,598 (Karpisek) in view of Weyrauch, US 2020/0290789 A1 (Weyrauch).
Regarding Claim 2,  Karpisek discloses all aspects of Claim 1; however, Karpisek does not disclose:
“wherein the gathering frame is configured to receive a pallet bag from about 150 to about 250 inches in circumference” the remaining limitation of Claim 2.  However, Weyrauch does teach the claim limitation “wherein the gathering frame is configured to receive a pallet bag from about 150 to about 250 inches in circumference” by the element “circumference, is approx. 4265-4310 mm (Fig. 3, Item 56, paragraph [0027])” It should be noted that 4265-4310mm is equivalent to 167.9-169.7 inches.
As stated in MPEP 2141.01(a), Weyrauch is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the puckering frame of Karpisek to a dimension as taught by Weyrauch to receive a pallet bag that has a circumferential range of 167.9 to 169.7 inches.
A person of ordinary skill in the art would have been motivated to adjust the puckering frame in Karpisek with the dimension as taught in Weyrauch so as to utilize the pallet bag having a circumferential range of 167.9 to 169.9 inches in that it can be used for storing and for transporting, in particular hazardous, liquid or free-flowing filling materials, above all in the chemical industry [paragraph 0002].
Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Karpisek, US 4,546,598 (Karpisek) in view of Clarke et al., US 7,329,452 B2 (Clarke).
Regarding Claim 6, Karpisek discloses all aspects of Claim 6; however, Karpisek does not disclose:
“wherein the pallet bag is configured to receive an ACM” the remaining limitation of Claim 6.  However, Clarke does teach the claim limitation “wherein the pallet bag is configured to receive an ACM” by the element “gas-permeable membranes, suitable for use as ACM’s in packaging respiring materials, (Col. 2, lines 17-19)”
As stated in MPEP 2141.01(a), Clarke is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these two references so as to reject Claim 6 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the plastic bag Karpisek to utilize a pallet bag that can receive the ACM as taught by Clarke that’s capable of receiving the ACM.
A person of ordinary skill in the art would have been motivated to utilize a pallet bag in Karpisek that is capable of receiving the ACM as taught by Clarke in that it is capable of receiving the ACM that is 
Regarding claim 7, Karpisek and Clarke discloses all aspects of Claim 6; however, Karpisek does not disclose:
“wherein the ACM comprises a crystalline polymer” the remaining limitation of Claim 7.  However, Clarke does teach the claim limitation “wherein the ACM comprises a crystalline polymer” by the element “a crystalline polymer (Col. 5, line 46)”
As stated in MPEP 2141.01(a), Clarke is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these two references so as to reject Claim 7 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the ACM in Karpisek to utilize a crystalline polymer as taught by Clarke that consists of a crystalline polymer.
Clarke as combined above does teach the claim limitation and person of ordinary skill in the art would have been motivated utilize a pallet bag in Karpisek that’s capable of consisting of a crystalline polymer as taught by Clarke that utilizes the polymeric matrix can also consist of or contain other crystalline and amorphous polymers (Col. 8, lines 26-27).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karpisek, US 4,546,598 (Karpisek) in view of Weyrauch, US 2020/0290789 A1 (Weyrauch) and in further view of Fraser et al., US 10,196,176 B2 (Fraser).
Regarding Claim 8, Karpisek discloses all aspects of Claim 8; however, Karpisek does not disclose:
“wherein the thickness of the pallet bag is from about 2 to about 8 mil and”, which is a limitation of Claim 8.  However, Weyrauch does teach the claim limitation “wherein the thickness of the 
As stated in MPEP 2141.01(a), Weyrauch is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these two references so as to reject this limitation in Claim 8 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to utilize a plastic bag in Karpisek that has the dimensions as taught by Weyrauch that has a thickness of 100-150 μm.
A person of ordinary skill in the art would have been motivated to utilize a plastic bag in Karpisek that the dimensions of the thickness as taught in Weyrauch are 100-150 μm for the contaminated inliner needs to be pisposed of, said inliner for a 1000 liter IBC, depending on the film thickness merely having a weight approx. 0.7 to 1.3kg [paragraph 0002].
	As combined, Karpisek in view of Weyrauch disclose all aspects of Claim 8; however, Karpisek in view of Weyrauch does not disclose:
“composed of an ultra-low-density polyethylene (ULDPE), low-density polyethylene (LDPE), or linear-low-density polyethylene (LLDPE)” the remaining limitation in Claim 8.  
However, Fraser does teach the claim limitation “composed of an ultra-low-density polyethylene (ULDPE), low-density polyethylene (LDPE), or linear-low-density polyethylene (LLDPE)” by the element “the present invention is not limited to LLDPE (Col. 8, lines 46-47)”
As stated in MPEP 2141.01(a), Fraser is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these three references so as to reject this limitation in Claim 8 under 35 U.S.C 103.

A person of ordinary skill in the art would have been motivated to utilize a plastic bag that has the composition and thickness of the bag in Karpisek and Weyrauch, respectively, and incorporate the LLDPE as taught by Fraser that consists of a first layer of a base film having a core ply of LLDPE (Col. 28, lines 58-59).
Regarding Claim 9, Karpisek in view of Weyrauch disclose all aspects of Claim 8; however, Karpisek and Weyrauch does not disclose:
“wherein the pallet bag is composed of a plastic monolayer, plastic laminates, multicomponent laminates and/or blends thereof” the remaining limitation in Claim 9. 
However, Fraser does teach the claim limitation “wherein the pallet bag is composed of a plastic monolayer, plastic laminates, multicomponent laminates and/or blends thereof” by the element “the multi-layered bag 90 (FIGS. 12A-B, Col. 18, lines 24-25)”
As stated in MPEP 2141.01(a), Fraser is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these three references so as to reject this limitation in Claim 9 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the bag of Karpisek and Weyrauch so as to incorporate the multi-layered bag as taught by Fraser in that the bag is composed of a multi-layer.
A person of ordinary skill in the art would have been motivated to modify the bag of Karpisek and Weyrauch that incorporates the multi-layer bag as taught by Fraser as flexible plastic bags for storing food items (Col. 2, lines 19-20).
Claim 12, rejected under 35 U.S.C. 103 as being unpatentable over Karpisek, US 4,546,598 (Karpisek) in view of Oikawa et al., US 6,150,004 (Oikawa).
Regarding Claim 12, Karpisek discloses all aspects of Claim 1; however, Karpisek does not disclose:
“wherein pallet bag comprises an additive that has anti-fungal or anti-microbial properties” the remaining limitation in Claim 12. 
However, Oikawa does teach the claim limitation “wherein pallet bag comprises an additive that has anti-fungal or anti-microbial properties” by the element “an antimicrobial bag (FIG. 17, Col. 1, line 19)”
As stated in MPEP 2141.01(a), Oikawa is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these two references so as to reject this limitation in Claim 12 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the bag of Karpisek so as to utilize an antimicrobial bag as taught by Oikawa that has either an antifungal or antimicrobial properties.
A person of ordinary skill in the art would have been motivated to modify the pallet bag in Karpisek so as to utilize an antimicrobial bag as taught by Oikawa in which the purpose of preserving particularly the freshness of foodstuffs, and bags, containers, and shaped cups using the laminate (Col. 2, lines 8-10).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/             Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731